1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     MARQUISE DeANGELO LOFTIS,                 Case No. 2:18-cv-4769-JFW (GJS)
12                  Plaintiff
                                                  ORDER ACCEPTING FINDINGS
13            v.                                  AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14     S. MONTES and FUENTES,                     JUDGE
15                  Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
19   Complaint, all pleadings, motions, and other documents filed in this action,
20   including the Report and Recommendation of the assigned United States Magistrate
21   Judge. The deadline to file Objections to the Report has passed, and no Objections
22   have been filed with the Court.
23   ///
24         Accordingly, IT IS ORDERED that:
25         (1)     The Magistrate Judge’s Report and Recommendation is approved and
26   accepted.
27         (2)     Defendants’ Motion to Dismiss is DENIED; (Dkt. 36.)
28
1         (3)   Within 14 days of this Order, Defendants shall file and serve an
2    Answer to the Second Amended Complaint.
3
4    DATE: March 18, 2020          __________________________________
                                        JOHN F. WALTER
5                                       UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
